

116 S3153 IS: To prohibit the sharing of United States intelligence with countries that permit the operation of Huawei fifth generation telecommunications technology within their borders. 
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3153IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo prohibit the sharing of United States intelligence with countries that permit the operation of
			 Huawei fifth generation telecommunications technology within their
			 borders. 
	
		1.Prohibition on sharing of United States intelligence with countries that permit the operation of
			 Huawei fifth generation telecommunications technology within their borders
 (a)ProhibitionIntelligence of or under the control of the United States, including intelligence products of the intelligence community, may not be shared with any country that permits the operation within its national borders of fifth generation (5G) telecommunications technology of Huawei Technologies Co. Ltd.
 (b)DefinitionsIn this section, the terms intelligence and intelligence community have the meaning given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).